LITHTUM SECONDARY BATTERY
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 14, 2021 is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Interpretations
In claim 8, the formula recited in parenthesis is not a limitation and does not limit the scope of the claim.

Claim Objections
Claims 8-10 are objected to because of the following:
The recitation “a molar ratio equal to 1/0.2 to 0.4/0.8” in claims 8 and 10 and “a molar ratio … equal to 1/0.2 to 1/0.6” in claim 9 should be modified, because a molar ratio cannot be equal to a range.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yano et al. (US 20100119949 A1, hereafter Yano) in view of Donoue et al. (US 20060014076 A1, hereafter Donoue), Uchida et al. (US 20130280413 A1, hereafter Uchida), Sawai et al. (US20120210548 A1, hereafter Sawai), Mizuno et al. (US 20150380768 A1, hereafter Mizuno), Hying et al. (US 20100279173 A1, hereafter Hying), and Pascaly et al. (US 20120308871 A1, hereafter Pascaly).
Regarding claims 8-9, Yano teaches a lithium secondary battery, wherein the battery includes a wound electrode group comprising a separator interposed between a positive electrode having a positive electrode material formed on a metal aluminum foil and a negative electrode having a negative electrode material formed on a copper foil, and wherein an organic electrolytic solution is permeated into said wound electrode group (at least: Example 1, [0078]-[0087),
wherein said positive electrode material consists of a mixture of lithium-containing metal phosphate compound particles ([0057], [0060]) whose surfaces are coated with an amorphous carbon material and a conductive carbon material (at least: [0019]-[0024], [0029], [0032], [0059], [0060]) to form positive electrode surface carbon materials in which atoms of said positive electrode surface carbon materials are chemically bonded to one another (at least: [0028]). In addition, as admitted by the Applicant, “The concept of atoms of described materials being chemically bonded is a concept that is well known to those who are skilled in the art” (See page 7 of the Applicant’s Remarks dated September 17, 2018 of the parent application of U.S. application No. 15346476). As to Yano’s lithium iron phosphate, one of ordinary skill in the art would select one being an olivine structure, such as an olivine LiFePO4, since it is well known in the prior arts that olivine LiFePO4 is widely used as a positive electrode active material due to its relatively high theoretical capacity (See at least [0009]-[0010], Donoue). It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. See MPEP § 2144.07; and
wherein the conductive carbon material contains a conductive carbon powder (e.g., activated carbon, at least [0029], Yano) and a conductive carbon fiber (at least [0032], Yano).

Yano as modified teaches said negative electrode material may contain graphite particles (at least: [0082], [0058], [0059], [0065]) having a specific surface area of 5 m2/g or more, overlapping instantly claimed “not less than 6 m2/g”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. (MPEP § 2144.05 (I) or 2131.03(II)). Yano as modified is silent on “soft carbon” included in the negative electrode material. However, it is well known that soft carbon functions the same as graphite or the combination of graphite and soft carbon in a negative electrode material. For example, Uchida discloses that graphite, soft carbon, or combination of graphite and soft carbon can be used in a negative electrode active material ([0049]). In other words, graphite and the combination of graphite and soft carbon are functional equivalents in a negative electrode as a negative electrode material. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have employed the combination of graphite and soft carbon as an alternative to the graphite of Yano in the negative electrode material, since the substitution of known equivalents for the same purpose is prima facie obvious (MPEP § 2144.06). As a result, both graphite and soft carbon are reasonably expected to be coated with an amorphous carbon material as disclosed by Yano (See [0082], [0058]-[0059], [0065]). As to the claimed “surface soft carbon particles form negative electrode surface carbon materials in which atoms of said negative electrode surface carbon materials are chemically bonded to one another”, it is basic knowledge that soft carbon are composed of soft carbon particles and also one of ordinary skill in the art would readily recognize this limitation, at least because, as admitted by the Applicant in the Remarks (page 7) dated September 17, 2018 of the parent application of U.S. application No. 15346476, “The concept of atoms of described materials being chemically bonded is a concept that is well known to those who are skilled in the art”.

 Yano as modified appears to be silent on said metal foil having a plurality of through-holes and a projected portion, as instantly claimed. However, in the same field of endeavor, Sawai discloses that forming a plurality of through-holes and projected portions on a positive or negative plate (“projected parts”, at least: [0015], [0019], [0033]) is capable of producing an anchoring effect for the active material layer such that the active material layer is prevented from peeling off from a metal foil as a power collecting material (at least: [0019], Figs. 1-3). Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have modified the combination of Yano, as taught by Sawai, to employ a metal foil “having a plurality of through-holes, formed therethrough for the positive electrode, each having a projected portion on at least one surface thereof”, in order to produce an anchoring effect for the active material layer (at least: [0019], Figs. 1-3).

Yano as modified further teaches an electrolyte of lithium phosphate hexafluoride (LiPF6) is dissolved in a mixed solvent to form an electrolyte solution (e.g., [0087]), but is silent on a mixed electrolyte consisting of lithium hexafluorphosphate and lithium bis fluorosulfonyl imide, as instantly claimed. However, in the same field of endeavor, Mizuno discloses an electrolyte solution formed by dissolving a mixed electrolyte consisting of lithium hexafluorphosphate (See at least: [0012]: when a=0, the formula 2 becomes LiPF6; [0040][0041]) and lithium bis fluorosulfonyl imide (See at least: [0010]: when X is F, the formula 1 becomes LiN(FSO2)2; [0022]) in a mixed organic solvent containing carbonic acid esters of ethylene carbonate (at least [0046]), ethyl methyl carbonate (at least [0051]) and dimethyl carbonate (at least [0051]). The cycle characteristics of battery employing this electrolyte solution “hardly deteriorate[s]” (See at least: Abstract) and the “battery lifetime can be extended” (See at least: Abstract). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the teachings of Mizuno into the modified Yano such that a mixed electrolyte consisting of lithium hexafluorphosphate and lithium bis fluorosulfonyl imide is dissolved in a mixed organic solvent of carbonic acid esters containing ethylene carbonate, ethyl methyl carbonate and dimethyl carbonate to form the electrolyte solution of the battery of the modified Yano, in order to achieve the effect of “cycle characteristics hardly deteriorate[s] and battery lifetime can be extended” (See at least: Abstract, Mizuno). Mizuno further discloses that the concentration of the lithium bis fluorosulfonyl imide can be in the range of 0.2 mol/L to 1.4 mol/L ([0037]) and the concentration of hexafluorphosphate can be in the range of 0.2 mol/L to 1.3 mol/L ([0044]). The molar ratio of the hexafluorphosphate to the lithium bis fluorosulfonyl imide is thus in the range of 0.14 to 6.5, which overlaps the claimed ranges of “1/0.2 to 0.4/0.8” and “1/0.2 to 1/0.6”, respectively. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).

Yano as modified teaches a separator, but appears to be silent on a fibrous nonwoven cloth having at least one of a hydrophilic group and oxide ceramics on a surface therefore, as instantly claimed. However, in the same field of endeavor, Hying discloses that coating oxide ceramics on surfaces of a fibrous nonwoven cloth can produce a very mechanically stable separator (at least: abstract, [0030], [0039]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have employed the separator taught by Hying in the battery of the modified Yano, for the purpose of achieving a very mechanically stable separator. Yano as modified is silent on the fibrous nonwoven cloth being formed of cellulose. However, in the same field of endeavor, Pascaly discloses that ceramics oxide coated cellulose possesses many advantages such as “very good wetting characteristics, high safety, low basis weight, … (and) high foldability and bendability” ([0038]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have employed a separator taught by Pascaly in the battery of the modified Yano, for the benefit of achieving benefits stated above.

The claimed “(battery) which can be discharged at -30 degrees centigrade and quickly charged at 25 degrees centigrade by repeated occluding and releasing lithium ions” represents properties or functions of the claimed lithium secondary battery, as admitted by the Applicant in the Remarks filed on March 18, 2019 (page 7) of the parent application of U.S. application No. 15346476. However, as addressed above, Yano as modified teaches a substantially identical lithium secondary battery to that as claimed, the claimed property or function is reasonably expected to one of ordinary skill in the art, because regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be present.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.). Moreover, where the claimed and prior art products are identical in structure or composition, or are produced by identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977). The burden is shifted to applicant to show that the prior art product does not necessarily possess the properties or characteristics of the claimed product.

As to the recitation “for an engine starter” in the preamble, it has been held that a preamble is generally not accorded any patentable weight where it merely recites the intended use of the lithium secondary battery for an engine starter, and where the body of the claim does not depend on the preamble for completeness but, instead, the structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Statement of intended use in an apparatus claim does not distinguish over the prior art apparatus. See MPEP § 2111.02(II). The recitation “for an engine starter” merely represents the intended use of the lithium secondary battery for an engine starter, which does not limit the scope of the claimed invention.

Regarding claim 10, Yano teaches a lithium secondary battery, wherein the battery includes a wound electrode group comprising a separator interposed between a positive electrode having a positive electrode material formed on a metal aluminum foil and a negative electrode having a negative electrode material formed on a copper foil, and wherein an organic electrolytic solution is permeated into said wound electrode group (at least: Example 1, [0078]-[0087),
wherein said positive electrode material consists of a mixture of lithium-containing metal phosphate compound particles ([0057], [0060]) whose surfaces are coated with an amorphous carbon material and a conductive carbon material (at least: [0019]-[0024], [0029], [0032], [0059], [0060]) to form positive electrode surface carbon materials in which atoms of said positive electrode surface carbon materials are chemically bonded to one another (at least: [0028]). In addition, as admitted by the Applicant, “The concept of atoms of described materials being chemically bonded is a concept that is well known to those who are skilled in the art” (See page 7 of the Applicant’s Remarks dated September 17, 2018 of the parent application of U.S. application No. 15346476). As to Yano’s lithium iron phosphate, one of ordinary skill in the art would select one being an olivine structure, such as an olivine LiFePO4, since it is well known in the prior arts that olivine LiFePO4 is widely used as a positive electrode active material due to its relatively high theoretical capacity (See at least [0009]-[0010], Donoue). It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. See MPEP § 2144.07; and
wherein the conductive carbon material contains a conductive carbon powder (e.g., activated carbon, at least [0029], Yano) and a conductive carbon fiber (at least [0032], Yano).

Yano as modified teaches said negative electrode material may contain graphite particles (at least: [0082], [0058], [0059], [0065]) having a specific surface area of 5 m2/g or more, overlapping instantly claimed “not less than 6 m2/g”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. (MPEP § 2144.05 (I) or 2131.03(II)). Yano as modified is silent on “soft carbon” included in the negative electrode material. However, it is well known that soft carbon functions the same as graphite or the combination of graphite and soft carbon in a negative electrode material. For example, Uchida discloses that graphite, soft carbon, or combination of graphite and soft carbon can be used in a negative electrode active material ([0049]). In other words, graphite and the combination of graphite and soft carbon are functional equivalents in a negative electrode as a negative electrode material. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have employed the combination of graphite and soft carbon as an alternative to the graphite of Yano in the negative electrode material, since the substitution of known equivalents for the same purpose is prima facie obvious (MPEP § 2144.06). As a result, both graphite and soft carbon are reasonably expected to be coated with an amorphous carbon material as disclosed by Yano (See [0082], [0058]-[0059], [0065]). As to the claimed “surface soft carbon particles form negative electrode surface carbon materials in which atoms of said negative electrode surface carbon materials are chemically bonded to one another”, it is basic knowledge that soft carbon are composed of soft carbon particles and also one of ordinary skill in the art would readily recognize this limitation, at least because, as admitted by the Applicant in the Remarks (page 7) dated September 17, 2018 of the parent application of U.S. application No. 15346476, “The concept of atoms of described materials being chemically bonded is a concept that is well known to those who are skilled in the art”.

 Yano as modified appears to be silent on said metal foil having a plurality of through-holes and a projected portion, as instantly claimed. However, in the same field of endeavor, Sawai discloses that forming a plurality of through-holes and projected portions on a positive or negative plate (“projected parts”, at least: [0015], [0019], [0033]) is capable of producing an anchoring effect for the active material layer such that the active material layer is prevented from peeling off from a metal foil as a power collecting material (at least: [0019], Figs. 1-3). Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have modified the combination of Yano, as taught by Sawai, to employ a metal foil “having a plurality of through-holes, formed therethrough for the positive electrode, each having a projected portion on at least one surface thereof”, in order to produce an anchoring effect for the active material layer (at least: [0019], Figs. 1-3).

Yano as modified further teaches an electrolyte of lithium phosphate hexafluoride (LiPF6) is dissolved in a mixed solvent to form an electrolyte solution (e.g., [0087]), but is silent on a mixed electrolyte consisting of lithium hexafluorphosphate and lithium bis fluorosulfonyl imide, as instantly claimed. However, in the same field of endeavor, Mizuno discloses an electrolyte solution consisting of an organic solvent and a mixed electrolyte dissolved therein, wherein said organic solvent consists of mixed carbonic acid esters containing carbonic acid esters of ethylene carbonate (at least [0046]), ethyl methyl carbonate (at least [0051]) and dimethyl carbonate (at least [0051]), and said mixed electrolyte consisting of lithium hexafluorphosphate (See at least: [0012]: when a=0, the formula 2 becomes LiPF6; [0040][0041]) and lithium bis fluorosulfonyl imide (See at least: [0010]: when X is F, the formula 1 becomes LiN(FSO2)2; [0022]). The cycle characteristics of battery employing this electrolyte solution “hardly deteriorate[s]” (See at least: Abstract) and the “battery lifetime can be extended” (See at least: Abstract). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the teachings of Mizuno into the modified Yano such that a mixed electrolyte consisting of lithium hexafluorphosphate and lithium bis fluorosulfonyl imide is dissolved in a mixed organic solvent consisting of carbonic acid esters containing ethylene carbonate, ethyl methyl carbonate and dimethyl carbonate to form the electrolyte solution of the battery of the modified Yano, in order to achieve the effect of “cycle characteristics hardly deteriorate[s] and battery lifetime can be extended” (See at least: Abstract, Mizuno). Mizuno further discloses that the concentration of the lithium bis fluorosulfonyl imide can be in the range of 0.2 mol/L to 1.4 mol/L ([0037]) and the concentration of hexafluorphosphate can be in the range of 0.2 mol/L to 1.3 mol/L ([0044]). The molar ratio of the hexafluorphosphate to the lithium bis fluorosulfonyl imide is thus in the range of 0.14 to 6.5, which overlaps the claimed range of “1/0.2 to 0.4/0.8”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).

Yano as modified teaches a separator, but appears to be silent on a fibrous nonwoven cloth having at least one of a hydrophilic group and oxide ceramics on a surface therefore, as instantly claimed. However, in the same field of endeavor, Hying discloses that coating oxide ceramics on surfaces of a fibrous nonwoven cloth can produce a very mechanically stable separator (at least: abstract, [0030], [0039]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have employed the separator taught by Hying in the battery of the modified Yano, for the purpose of achieving a very mechanically stable separator. Yano as modified is silent on the fibrous nonwoven cloth being formed of cellulose. However, in the same field of endeavor, Pascaly discloses that ceramics oxide coated cellulose possesses many advantages such as “very good wetting characteristics, high safety, low basis weight, … (and) high foldability and bendability” ([0038]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have employed a separator taught by Pascaly in the battery of the modified Yano, for the benefit of achieving benefits stated above.

The claimed “(battery) which can be discharged at -30 degrees centigrade and quickly charged at 25 degrees centigrade by repeated occluding and releasing lithium ions” represents properties or functions of the claimed lithium secondary battery, as admitted by the Applicant in the Remarks filed on March 18, 2019 (page 7) of the parent application of U.S. application No. 15346476. However, as addressed above, Yano as modified teaches a substantially identical lithium secondary battery to that as claimed, the claimed property or function is reasonably expected to one of ordinary skill in the art, because regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be present.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.). Moreover, where the claimed and prior art products are identical in structure or composition, or are produced by identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977). The burden is shifted to applicant to show that the prior art product does not necessarily possess the properties or characteristics of the claimed product.

As to the recitation “for an engine starter” in the preamble, it has been held that a preamble is generally not accorded any patentable weight where it merely recites the intended use of the lithium secondary battery for an engine starter, and where the body of the claim does not depend on the preamble for completeness but, instead, the structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Statement of intended use in an apparatus claim does not distinguish over the prior art apparatus. See MPEP § 2111.02(II). The recitation “for an engine starter” merely represents the intended use of the lithium secondary battery for an engine starter, which does not limit the scope of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727